Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “a specification unit configured to specify a relationship …”; “a determination 
unit configured to determine arrangement of motion …”; “a generation unit configured to generate a summary video …”, in claim 1
-- “an extraction unit configured to extract an object …”, in claim 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 8 recites the limitation of: “program storage medium storing a program for causing a computer to serve as individual units of the information processing apparatus according to claim 1”. In the other hand, the specification states: “such program is supplied to a system or an apparatus through a network or a storage medium”, see paragraph 0121, Applicant’s US-PGPUB 2021/0192749). As shown in Par. 0121, the information is being exchanged via transmission by network, such as the internet. A claim drawn to such a program storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim, to reflect as follow: “Non-transitory program storage medium storing a program for causing a computer to serve as individual units of the information processing apparatus according to claim 1”, to be consistent with the guidelines for Subject Matter Eligibility of Computer readable media, 1351 OG 212, Feb. 23, 2010.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al, (US-PGPUB 2016/0117827) in view of Beak et al, (US-PGPUB 2016/0232234) 

In regards to claim 1, Bae et al discloses an information processing apparatus, 
(see at least: Fig. 1, “visualization apparatus”), comprising: 
a determination unit, (150 in Fig. 2), configured to determine arrangement of motion trajectories of the plurality of objects, and avoiding an overlap of the motion trajectories in a temporal direction, (see at least: Fig. 4-5, and Par. 0031-0034, collecting and displaying in an order of time representative still images each obtained in each time period with respect to each moving object with an identifier., and obtaining a path of a moving object by using representative still images obtained in respective time periods with respect to each object with an identifier, [i.e., implicitly determine arrangement of motion trajectories of the plurality of objects]. Further, in Fig. 5, and Par. 0035, an example of displaying a time of 09:00:01 in S521, a time of 09:00:32 in S522, and a time of 09:01:03 in S523, at which representative still images are extracted, on the representative still images of the moving object 520, to which the identifier ID#2 is assigned is shown, respectively, [i.e., which implicitly avoiding an overlap of the motion trajectories in a temporal direction between the moving trajectories in S510 and S520]); and  
a generation unit configured to generate a summary video of the video based on the arrangement determined by the determination unit, (see at least: Par. 0032, generating a video summary based on the collected representative still images obtained in respective time periods with respect to at least one moving object that is assigned an identifier, [i.e., generating a summary video of the video based on the determined arrangement determined]. Also, Par. 0034, the video summarizer may be configured to display time in S521, S522, and S523, at which a representative still image is extracted, on the representative still image of the moving object in each time period).
Bae et al does not expressly disclose a specification unit configured to specify a relationship between a plurality of objects detected in a video, and that the relationship between which has been specified by the specification unit, while maintaining a relative appearance order in the video, and avoiding an overlap of the motion trajectories in a temporal direction
However, Beak et al discloses a specification unit, (103 in Fig. 2), configured to specify a relationship between a plurality of objects detected in a video, (see at least: Par. 0042, specifying external shape of the object and a positional relationship of the object with another object (e.g., the degree of overlap between objects), “relationship between a plurality of objects”, [i.e., implicitly specifying relationship between a plurality of objects detected in a representative image frame]); and that the relationship between which has been specified by the specification unit, (see at least: Par. 0042-0044), while maintaining a relative appearance order in the video, (see at least: 0052, Two or more summary still images may maintain an order of time corresponding to appearance time of the object, [i.e., implicitly maintaining a relative appearance order in the video]); and avoiding an overlap of the motion trajectories in a temporal direction, (see at least: Par. 0061, the still image may be provided by disposing objects so that an overlap between the objects is minimized and a region having no path overlap between the objects is maximized, [i.e., implicitly avoiding an overlap of the motion trajectories in a temporal direction]).
Bae et al and Beak et al are combinable because they are both concerned with generating video summary. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Bae et al, to specifying external shape of the object and positional relationship of the object with another object, as though by Beak et al, in order to generate one or more summary still images according to the number of objects in the video image and an overlap between the objects, (Beak, Par. 0052).

In regards to claim 2, the combine teaching Bae et al and Beak et al as whole discloses the limitations of claim 1.
Furthermore, Bae et al discloses wherein the plurality of objects include a person, a two-wheeled vehicle, a four-wheeled vehicle, a ship, a helicopter, an airplane, a moving body with legs for movement, a moving body with a wheel, a moving body with a propeller or a moving body with a wing, (Bae et al, see at least: Figs. 4-5, and Par. 0031, moving object, “person”). Furthermore, Beak et al discloses also wherein the plurality of objects include a person … or a moving body with a wing, (Beak, see at least: Par. 0049, object category may be set as an object type (e.g., person, vehicle, or animal)).

In regards to claim 4, the combine teaching Bae et al and Beak et al as whole discloses the limitations of claim 1.
Furthermore, Beak et al discloses wherein the determination unit classifies a type of an object, by image recognition of appearance, (“from multiple embodiments”, see at least: Par. 0049, and Par. 0052, “last sentence”, the object category may be set as an object type, (e.g., person, vehicle, or animal), a particular object (e.g., John Doe, white vehicle, or cat), or the like, [i.e., implicitly classifying an object]. Beak et al further discloses in another embodiment, Par. 0038, that the image processing engine 10 may perform face detection, and the like, and further may calculate the image brightness, color, texture, and contour (shape) information, “image recognition of appearance”, [i.e., which implicit the classifying type of an object, “person, vehicle, or animal”, by an image recognition of appearance, “image brightness, color, texture, and contour (shape) information and the like”).





Note that the following prior art made of record and not relied upon is considered 
pertinent to claim 4, as follow:
-- Beach, (US-PGPUB 20190132510), (see at least: Par. 0036, classifying the image as a particular type of animal may include classifying an object in an image as a particular type of animal based on an appearance of the object in the image)

In regards to claim 5, the combine teaching Bae et al and Beak et al as whole discloses the limitations of claim 1.
Furthermore, Beak et al discloses an input unit configured to allow a user to input a trajectory; and an extraction unit configured to extract an object that has a motion trajectory meeting a specified condition with respect to the trajectory input through the input unit, (see at least: Par. 0042, representative image selector 103 may select a representative image frame among image frames which follows or represents the tracked motion trajectory of the object based on a predetermined selection condition, which may be set variously by the user, [i.e., implicitly allowing a user to input a trajectory]. Further, the representative image selector 103 may first select an image frame in which an event designated by the user is detected, including a specific motion, a specific voice, and the like, [i.e., implicitly extracting an object that has a motion trajectory meeting a specified condition with respect to the trajectory input through the input unit]).

In regards to claim 6, the combine teaching Bae et al and Beak et al as whole discloses the limitations of claim 1.
Furthermore, Beak et al discloses wherein a trajectory including parts of motion trajectories of the plurality of objects in combination is determined to be a motion trajectory of an extracted object, (see at least: Par. 0042, the representative image selector 103 may first select an image frame in which an event designated by the user is detected, including a specific motion, a specific voice, and the like, and the representative image selector 103 may set a score for each of one or more selection conditions, such that the scores for selection conditions on each image frame of each object may be summed up, and an image frame having the highest sum score may be selected as the representative image frame, [i.e., the parts of motion trajectories of the plurality of objects in combination is determined to be a motion trajectory of an extracted object, based on summing up score for selection conditions on each image frame of each object]).

Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 1. As such, claim 7 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “video synopsis method”. However, Bae et al discloses the “video synopsis method”, (see at least: Par. 0007, “method”).

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a program storage medium storing a program for causing a computer to serve as individual units of the information processing apparatus according to claim 1”. However, Bae et al discloses the “program storage medium storing a program for causing a computer to serve as individual units of the information processing apparatus according to claim 1”, (see at least: Par. 0045, “computer-readable medium”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al, and Beak et al, as applied to claim 1 above; and further in view of Peleg et al, (US- Patent 8,102,406) 
The combine teaching Bae et al and Beak et al as whole discloses the limitations of claim 1.
The combine teaching Bae et al and Beak et al as whole does not expressly disclose wherein the determination unit determines, based on temporal and spatial relationships between a start point or an end point of a motion trajectory of a first object and a point indicating a stop of a second object among the plurality of objects, that the first object has got on or off the second object.
However, Peleg et al discloses determining that the first object has got on or off the second object, based on temporal and spatial relationships between a start point or an end point of a motion trajectory of a first object and a point indicating a stop of a second object among the plurality of objects, (see at least: col. 4, lines 32-50, In a first scheme, snapshots of the object at different instances of time are presented in the output video so as to provide an indication of the object's progress throughout the video from a start location to an end location. In a second scheme, the object has no defined start or end location but moves randomly and unpredictably. In this case, snapshots of the object at different instances of time are again presented in the output video but this time give the impression of a greater number of objects increased than there actually are, [i.e., implicitly by the first and second schemes which leads to temporal and spatial relationships between a start point or an end point, “start or end location”, of a motion trajectory of a first object and a point indicating a stop of a second object among the plurality of objects], and that both schemes share in common the fact that multiple snapshots taken at different times from an input video are copied to an output video in such a manner as to avoid spatial overlap, “first object has got on or off the second object”]).
Bae et al and Beak et al and Peleg et al are combinable because they are all concerned with generating video summary. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Bae et al and Beak et al, to use the first and second schemes, as though by Peleg et al, in order to copy multiple snapshots taken at different times from an input video in such a manner as to avoid spatial overlap, (Peleg, col. 4, lines 45-50).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            10/21/2022